DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:
A system including:

an aggregation constraint engine having one or more tools to perform enforcement of an aggregation constraint, the tools comprising:

a receiver to leverage a last committed aggregate value as a current prefix sum for an interval aggregation, and asynchronously receive one or more remotely computed preliminary interval aggregate values from the one or more compute nodes;

an assessment manager in communication with the receiver, the assessment manager to assess a preliminary interval aggregate responsive to the asynchronous receipt of the preliminary aggregate values, the assessment manager to:

send the current prefix sum to the one or more compute nodes; and
adjust the current prefix sum with the one or more received preliminary interval aggregate values, including selective application of a constraint requirement;

a rollback manager running on the one or more compute nodes in receipt of the current prefix sum to locally evaluate an aggregation constraint, including identify any local transactions violating the aggregation constraint, and selectively apply a rollback protocol to the one or more violating transactions; and

a director to replace and apply the last committed aggregate value as a refreshed current prefix sum for a subsequent interval aggregation.



Regarding independent claims 1, 7, and 14, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., a processor and memory) fails to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding independent claims 1, 7, and 14, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trovero et al. (US 2018/0222043) in view of official notice.
	Regarding claims 1, 7, and 14, Trovero discloses a system (method/computer instructions) including a processor coupled to a memory (Figs. 1, 2, 6), an aggregation constraint engine to perform enforcement of an aggregation constraint (par. 124, 139, 152, 153, data is processed and aggregation constraints are applied, some data does not conform to constraints), and a rollback manager to evaluate an aggregation constraint and to apply a rollback protocol to violating transactions (par. 152, 153, data which does not conform to constraints is identified and can be adjusted in a reconciliation process to conform to constraints).
	The system of Trovero differs from the claimed invention in that the steps in the process of data aggregation and constraint evaluation are not identical to the particular steps as recited in the claims.  
	However, the examiner gives official notice that it is well-known to process data in numerous manners for the purposes of aggregation, constraint evaluation, etc.  The particular arrangement of steps recited in the current claims is merely one of many possible ways of processing the data for the desired purposes.   
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Trovero to include the same steps in the process of data aggregation and constraint evaluation as those recited in the current claims, as taught by official notice, because modifying the other teachings of the prior art with these well-known matters would merely yield predictable results and it would be obvious to one of ordinary skill in the art that the particular steps for data 
	Regarding claims 2 and 3, Trovero shows adjusting the rollback process by selectively adjusting the transaction data (par. 152, in the reconciliation process data is adjusted at different levels to conform to constraints).  Regarding claim 4, the constraint enforcement is initiated by a coordinating node (par. 154, 155, processing for a timestamp begins at a given node and receives information from parent and child nodes).  Regarding claims 5 and 6, it is well-known to process data in batch mode for a variety of reasons.  Regarding claims 8-13 and 15-20, the features of the invention recited in these claims have already been addressed in the rejection above. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited on PTO Form 892 enclosed herewith.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627